UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-8316


ADELSON MICHEL,

                  Plaintiff - Appellant,

             v.

RAYMOND A. COSTABILE, Medical Doctor at Virginia Ambulatory
Surgery Center; KATHLEEN HWANG, Medical Doctor at Virginia
Ambulatory Surgery Center,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Glen E. Conrad, District
Judge. (7:08-cv-00533-gec-mfu)


Submitted:    March 12, 2009                   Decided:    March 17, 2009


Before MOTZ and      SHEDD,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Adelson Michel, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Adelson   Michel   appeals     the   district    court’s     order

dismissing under 28 U.S.C. § 1915A(b) (2006) his complaint filed

pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 403 U.S. 388 (1971).           We have reviewed the record and

find   no   reversible    error.      Accordingly,    we     affirm    for   the

reasons stated by the district court.             See Michel v. Costabile,

No. 7:08-cv-00533-gec-mfu (W.D. Va. Oct. 8, 2008).                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials    before     the    court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                      2